Citation Nr: 1038921	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for spondylolysis and 
spondylolisthesis, L5 and S1.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 until March 
1966.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied reopening the Veteran's claim 
for service connection for spondylolysis and spondylolisthesis, 
L5 and S1.  

An August 2004 Board decision denied reopening the Veteran's 
claim.  The Veteran appealed the Board's August 2004 decision to 
the United States Court of Appeals for Veterans Claims (Court), 
which in a January 2006 order granted the parties' joint motion 
for remand, vacating the Board's August 2004 decision and 
remanding the case for compliance with the terms of the joint 
motion.

In June 2006, the Board remanded the Veteran's claim for further 
development.  In October 2007, the Board denied reopening the 
Veteran's claim.  The Veteran appealed the Board's October 2007 
decision to the Court, which in an April 2010 order vacated the 
October 2007 Board decision and remanded it for further 
proceedings consistent with its decision.  

The Veteran testified at a Board hearing held at the local VA 
office in January 2004.  In July 2010, the Board informed the 
Veteran that the Veterans Law Judge who conducted the hearing was 
no longer employed by the Board and advised him that he was 
entitled to another hearing.  In July 2010, the Veteran responded 
that he did not wish to appear at a hearing.  

The Board notes that the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008), found that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  The claims file includes evidence 
that the Veteran is currently diagnosed with degenerative joint 
disease.  In the September 2010 Response to VA 90 Day Letter 
dated June 18, 2010, the Veteran's representative claimed that VA 
should consider whether the Veteran was entitled to service-
connected benefits for degenerative joint disease.  As such a 
claim would be based on a new diagnosis, not previously of 
record, constitutes a new and separate claim.

The issue of service connection for degenerative joint 
disease of the spine has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In a July 1972 decision, the Board denied service connection 
for spondylolysis and spondylolisthesis, L5 and S1.  

2.  The evidence associated with the claims file since the July 
1972 final denial does not relate to an unestablished fact 
necessary to substantiate the claim for spondylolysis and 
spondylolisthesis, L5 and S1.  


CONCLUSIONS OF LAW

1.  The Board's July 1972 decision is final. 38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the July 1972 Board decision is not 
new and material; the claim of entitlement to service connection 
for spondylolysis and spondylolisthesis, L5 and S1, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
September 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  
Any timing error was cured by the readjudication of the claim by 
a July 007 Supplemental Statement of the Case.

Here, the VCAA duty to notify was satisfied by way of the 
September 2006 that fully addressed all of the notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The letter informed him that his service 
connection claim must be supported by evidence indicating a 
current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.
 
The September 2006 letter also provided notice with respect to 
the Dingess requirements, as to the type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Any timing errors regarding the September 2006 notice was cured 
by the readjudication of the claim, including by a July 2007 
Supplemental Statement of the Case.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has submitted 
statements.  He was provided an opportunity to set forth his 
contentions during the hearing before a Veterans Law Judge.  It 
is clear from the Veteran's communications that he is cognizant 
as to what is required of him and of VA.  Moreover, the Veteran 
has been represented by a representative in this matter.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that 
an appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has been 
prejudiced by any notice error").  The Veteran and his 
representative have not indicated there is any outstanding 
evidence relevant to this claim.

The Veteran and his representative argue that a VA examination 
should be provided to obtain medical nexus information.  However, 
in the absence of new and material evidence submitted by the 
claimant, the duty to assist is not triggered.  See 38 U.S.C. § 
5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (Holding that VA 
need not provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the duty 
to assist does not attach). 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for a back disorder.  A review of the record indicates 
that the Veteran was previously denied service connection for 
that disorder in a July 1972 final Board decision.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the July 1972 Board 
decision included service treatment records, generally indicating 
complaints of, or treatment for, back pain.  The Veteran also 
submitted numerous statements regarding his back.  A January 1966 
x-ray found the Veteran to have spondylolysis of L-5 with first 
degree spondylolisthesis of L-5 upon S-1.  His January 1966 
separation examiner noted that an examiner at the Orthopedic 
Clinic had recommended the Veteran for an existed prior to 
service (EPTS) separation because of spondylolysis, L-5, with 
spondylolisthesis.  

A March 1972 VA examination included x-rays finding that the 
Veteran had spondylosis, at L5 without forward slipping of L5 on 
S1, but that the remainder of the lumbar spine was normal as was 
the dorsal spine.  The examiner diagnosed the Veteran with 
spondylolysis, bilateral, L5 and found him to have no evidence of 
acute or chronic pain or illness; orthopedic tests were 
completely normal and no abnormalities were noted in any of the 
minor or major joints throughout the system.  

In a September 2010 Response to a VA 90 Day Letter dated June 18, 
2010, the Veteran's representative claims that the Veteran's 
claim was initially denied based on no current diagnosis of 
spondylolisthesis.  However, the final July 1972 Board decision 
found that the Veteran had a congenital back disorder, 
spondylolysis, and that he had a continuation or recurrence of 
pre-service symptoms related to that disorder in service.  The 
Board found that he did not have any acquired orthopedic 
disability of the back which might have been superimposed in 
service.  The Board denied entitlement to "service connection 
for back disability, currently diagnosed as bilateral 
spondylolysis, fifth lumbar vertebra."

Subsequent to the July 1972 Board decision, no medical opinions 
as to the etiology of the Veteran's back disorder have been 
provided.  

VA outpatient treatment records generally indicate complaints of, 
or treatment for, a back disorder in the years following the 
Veteran's discharge from service.  For example, an August 1997 VA 
x-ray found the Veteran t to have L5-S1 spondylolisthesis and 
spondylolysis.  A September 1997 private Memorial Hospital MRI 
found the Veteran to have multilevel degenerative disc disease 
with mild disc protrusions, most prominent at L5-S1, but without 
apparent nerve root impingement; L2-3 and L3-4 facet arthropathy 
without significant lateral recess narrowing.  An April 2002 VA 
outpatient treatment record noted that the Veteran complained 
that his back bothered him to the point that he had stopped 
playing golf and that he really had to watch his actions, as 
sudden movement could set it off.  A November 2004 VA CT found 
the Veteran to have degenerative disc disease at L4-L5 with 
bilateral exit foraminal stenosis, bilateral spondylolysis at L5 
with grade 1 spondylolisthesis at L5-S1; mild spondylosis; and no 
evidence of disc herniation or central canal stenosis.  None of 
the new medical evidence provides any medical opinions as to 
whether his back disorder was caused or aggravated by service.

In his current attempt to reopen the claim, the Veteran has also 
filed additional personal statements, claiming that his back 
disorder and pain was aggravated by service, as indicated in his 
January 2004 Board hearing testimony.

The evidence submitted since the July 1972 Board decision is new, 
in that it was not previously of record; however, the newly 
submitted evidence is not material.  The new lay evidence 
attesting to the Veteran's claim of an in-service injury are 
redundant of his previous reports of in-service injury and 
aggravation of his back disorder, but do not provide competent or 
credible medical or lay evidence supportive of his claim.  The 
April 2005 Court Memorandum decision noted that the Veteran 
reported in his hearing testimony that he had two in-service 
falls resulting in a worsening of his back pain.  

The incidents described by the Veteran's reports of two in-
service falls and subsequent worsening of pain have previously 
been considered.  In his June 1966 Notice of Disagreement, the 
Veteran reported that his back started hurting him when he was in 
training and that it had bothered him since that time.  In his 
July 1966 Substantive Appeal, the Veteran reported falling on the 
ice in January 1966 and falling again later that month while 
training and that he had subsequent pain from those incidents.  
Additionally, during his March 1972 VA examination, he reported 
to his examiner that he did not have any back complaints 
following his December 1965 induction, until he slipped and fell 
during training, after which he developed continuing pain in the 
upper and lower back.  As such, the Veteran's statements 
following the July 1972 Board decision are redundant and 
cumulative of his previous contentions and have been previously 
been considered by the Board.  Indeed, the Board notes that prior 
to the 1972 final Board decision, the service treatment records 
document complaints of pain affecting the low back.  More recent 
lay statements describing in-service falls or injury to the low 
back, which had already been previously considered, are not 
material.  The Board has long been aware that the Veteran was 
having low back symptoms in service.  As the statements are not 
new and material for reopening purposes, an analysis of the 
competence and credibility of those statements is not necessary 
for the purposes of the present claim to reopen.

None of the newly associated evidence provides any medical 
evidence attributing the claimed spondylolysis and 
spondylolisthesis, L5 and S1, to the Veteran's service or find 
that it has been aggravated by service.  The newly submitted 
medical evidence only demonstrates what was previously known, 
that the Veteran had a pre-existing back disorder prior to 
service, received treatment for his back during service, and has 
received treatment for his back disorder since service.  The 
Veteran's own lay evidence as to his claimed back pain since 
service were previously considered and do not new and material 
evidence as to the etiology of his current claim.

The evidence received since the July 1972 Board decision does not 
contain credible medical evidence indicating that the Veteran his 
spondylolysis and spondylolisthesis, L5 and S1, caused or 
aggravated by service.  Therefore, the additional evidence 
received is not "material" since it does not relate to an 
unestablished fact necessary to substantiate his service 
connection claim, specifically that his spondylolysis and 
spondylolisthesis, developed in, is related to his service, or 
was aggravated by service, and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the Board 
finds that the claim for service connection may not be reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for spondylolysis and spondylolisthesis, L5 and S1, is 
denied.  


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


